Citation Nr: 0714215	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

Procedural History

The veteran served on active duty from April 1973 until 
October 1977.  

In October 2003, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio received the 
veteran's claim of entitlement to service connection for a 
right knee disability, claimed as secondary to his service-
connected left knee disability.  A February 2004 rating 
decision issued by the RO in St. Louis, Missouri granted 
entitlement to service connection for the right knee 
disability.  Effective May 1, 2003, a 20 percent disability 
rating was assigned.  A temporary 100 percent rating was 
assigned for the period between July 24, 2003 and October 1, 
2003 due to surgery, see 38 C.F.R. § 4.29, and a 10 percent 
disability rating was assigned for the period after October 
1, 2003.  

The veteran disagreed with the February 2004 rating decision 
only as to the disability rating assigned for the period 
after October 1, 2003.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2004.

Original jurisdiction over this issue was subsequently 
transferred back to the Cleveland RO. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  

The veteran has not been examined by VA since February 2005.  
July 2005, correspondence the veteran indicated that he 
developed an increase and a change in his symptomatology 
shortly after the last VA examination. 

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].

In this case, the veteran has asserted that there has been a 
material change in his symptomatology since his last VA 
examination.  The Board believes that in accord with judicial 
precedent this case must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.   VBA should then schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
right knee condition.  The veteran's VA 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
right knee disability, including range of 
motion measurements.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



